Title: From Thomas Jefferson to Randolph Lewis, 23 April 1807
From: Jefferson, Thomas
To: Lewis, Randolph


                        
                            Dear Sir
                            
                            Monticello Apr. 23. 07.
                        
                        Yours of the 20th. is recieved. nobody feels more strongly than I do the desire to make all practicable
                            sacrifices to keep man & wife together who have imprudently married out of their respective families, & I had
                            accordingly told Moses that if it should be your pleasure to sell his wife reasonably, I would buy her when I could with
                            convenience. for I assure you that no body is less able to make purchases than myself, or more pressed for money, or time
                            for it’s paiment. the epoch of your departure would find me illy able to meet any considerable new engagement. but if you
                            will be so good as to say to me, in one word, what is the lowest sum you will take for the woman & her children, I will
                            in like manner say in one word, yea or nay. I prefer deciding for myself on the price I may consent to pay, rather than
                            leave to valuers to fix one which may be beyond my convenience or approbation. I would ask you also to fix what times of
                            paiment would be necessary, as, to avoid disappointments, I must take them into calculation. you may perhaps leave some
                            debts to be paid after you are gone, which may bring the object more within my compas. I suppose you would prefer that
                            the delivery of the persons should be about the time of your departure when I shall be probably here, as I expect to be
                            here during the months of August & September. with every wish for your success and happiness I salute you with
                            friendship & esteem.
                        
                            Th: Jefferson
                            
                        
                    